Exhibit 10.3 LONG TERM INCENTIVE RESTRICTED STOCK UNIT AGREEMENT PURSUANT TO THE JOHN BEAN TECHNOLOGIES CORPORATION INCENTIVE COMPENSATION AND STOCK PLAN This Agreement is made as of September 9, 2013 (the "Grant Date") by JOHN BEAN TECHNOLOGIES CORPORATION, a Delaware corporation, (the "Company") and Thomas Giacomini (the "Employee"). In 2008, the Board of Directors of the Company (the “Board”) adopted the John Bean Technologies Corporation Incentive Compensation and Stock Plan (the "Plan"). The Plan, as it may be amended and continued, is incorporated by reference and made a part of this Agreement and will control the rights and obligations of the Company and the Employee under this Agreement. Except as otherwise expressly provided herein, all capitalized terms have the meanings provided in the Plan. To the extent there is a conflict between the Plan and this Agreement, the provisions of the Plan will control. The Compensation Committee of the Board (the “Committee”) determined that it would be to the competitive advantage and interest of the Company and its stockholders to grant an award of restricted stock units to the Employee as an inducement for the Employee to join the Company, and as an incentive for Employee’s efforts during such service. The Committee, on behalf of the Company, grants to the Employee an award of restricted stock units (the “RSUs”), which is equal to an equivalent number of shares of the Company’s common stock, par value of $.01 per share (the "Common Stock"). The award is made upon the following terms and conditions: 1. Vesting . The RSUs will vest in 50% increments on each of the first and second anniversaries of the Grant Date (each, a “Vesting Date”); provided that (i) the Employee remains continuously employed through the applicable vesting date and (ii) for the period from September 9, 2013 through December 31, 2013, the Company attains, and the Committee certifies, the achievement of $19 million in Earnings Before Interest, Taxes, Depreciation and Amortization, with such achievement determined in accordance with the methodology used for determining such measure under the Company’s 2013 Annual Cash Management Incentive Plan but prior to any special charges against earnings approved by the Committee under the 2013 Annual Cash Management Incentive Plan. Upon the applicable Vesting Date, the vested RSUs will be immediately settled in shares of Common Stock and will be immediately transferable thereafter. Notwithstanding the foregoing and subject to Section 14 hereof and Employee’s execution of a release of claims in favor of the Company in accordance with Section 5(f) of the Employment Agreement, dated August 22, 2013, between the Company and Employee, the RSUs will vest in the event of the Employee’s death, Disability, termination by the Company without Cause or termination by the Employee due to Good Reason, or a Change in Control of the Company, provided that the above performance condition has been, or if occurring before December 31, 2013 is, achieved, and such RSUs will be immediately settled in shares of Common Stock and be immediately transferable thereafter (but in any event within 70 days of the qualifying vesting event or, if such vesting event occurs on or prior to December 31, 2013, within 70 days following December 31, 2013). All RSUs will be forfeited upon termination of the Employee's employment with the Company before the Vesting Date for a reason other than death, Disability, termination by the Company without Cause or termination by the Employee due to Good Reason. For purposes of this Agreement, (i) Cause shall have the meaning provided in the Amended and Restated Executive Severance Agreement, dated as of September 9, 2013 , between the Company and Employee, (ii) Good Reason shall have the meaning provided in the Employment Agreement, dated as of August 22, 2013, between the Company and Employee and (iii) Disability shall have the meaning provided in Section 409A(a)(2)(c) of the Internal Revenue Code of 1986, as amended (the “Code”). 2.
